Fritz, J.
{dissenting). In my opinion due effect has not been given in the court’s decision to the following well-established rules, that—
(1) “The granting or refusing of an injunction pendente lite is a matter within the sound discretion of the trial court and ... its order will not be reversed unless an abuse of discretion is shown.” Fassbender v. Peters, 179 Wis. 587, 588, 191 N. W. 973;
(2) “Equity will not relieve against a judgment at law on the ground of its being contrary to equity under circumstances where it appears there has been negligence or fault on the part of a defendant.” Grady v. Meyer, 205 Wis. 147, 152, 236 N. W. 569, 571.
In the case at bar no facts are shown and it is not charged that the rendition of the judgment, in question, was directly induced by fraud. The only ffaud charged is that the substitution of Amanda Niemerowicz, as the beneficiary under a life insurance policy, was obtained by fraud, and that thereby there was created the condition, upon the real existence of which the civil court’s judgment in her favor was based. But, as is recognized in the majority opinion, fraud in that respect is not sufficient as basis for enjoining the enforcement of the judgment.
On the other hand, there is sufficient showing in the record, upon which the order under review was made, to war*295rant the court in concluding that the plaintiffs’ failure to plead that fraud as a defense or counterclaim in the action in which the judgment was entered, — although they had the right and opportunity to do so, — was due to inexcusable negligence on their part. On their own accord they had intervened and were interpleaded as parties defendant in that action on April 4, 1936, and granted leave to plead by April 26, 1936. They failed to do so within that period and extensions thereof granted by Amanda Niemerowicz’s attorneys, who finally informed the plaintiff’s attorney, on May 20, 1936, that judgment by default would be entered on that date. On plaintiffs’ motion for the vacation of that judgment, the civil court, in denying that motion, stated in its order that it “found no facts constituting a showing of mistake, inadvertence or excusable neglect on the part of said defendants and, in affirming that order on an appeal, the circuit court determined that the “interpleaded defendants herein, were guilty of inexcusable neglect in failing to serve and file their answer and cross complaint in said matter within and after the time allowed them by the said civil court, and in permitting plaintiff to enter a default judgment therein.” The matters thus determined by those courts were within their jurisdiction in passing upon the issues of fact raised by the plaintiffs’ motion for the vacation of the judgment, and therefore the doctrine of res adjudicata was applicable to their decisions on those matters. However, even if that doctrine is not applicable to1 the extent of considering the plaintiffs concluded by the civil and the circuit courts’ determination that they were “guilty of inexcusable neglect” in the respects found, it was nevertheless within the province of the court to take those prior adjudications into consideration in determining on the motion for an injunction pendente lite, whether it appears that there was such negligence or fault on the part of the plaintiffs that they were not entitled to relief in equity against the judgment, in view of the rule stated in *296Grady v. Meyer, supra. In addition, the court could take into consideration the facts that, by reason of that negligence, Amanda Niemerowicz had been delayed for almost a year (at the time the order under review was entered) in realizing upon her judgment against the Metropolitan Life Insurance Company; that it had not questioned her right, as the beneficiary under the policy in suit, to the recovery decreed in that judgment, or sought to stay the enforcement thereof; and that, as the plaintiffs themselves contend on this appeal, there is no adjudication in that judgment because of which they are concluded thereby, under the doctrine of res adjudicata, from litigating with the insurer the issue as to whether they are rightfully the beneficiaries under the policy. In such litigation the plaintiffs would not be prejudiced by the enforcement of that judgment by Amanda Niemerowicz, and, as the insurer has not questioned her right thereto, there is no occasion or basis for enjoining such enforcement on the motion of the plaintiffs, whose rights are not adjudicated or prejudiced thereby. At all events, in view of the circumstances and legal consequences stated above, it does not seem to me that this court is warranted in holding that there has been such an abuse of discretion on the part of the learned circuit judge as must be shown in order to justify a reversal of the order under review.
I am authorized to state Mr. Justice Fairchild joins in the dissent.